Case 2:20-cv-05667-JHS Document 1-1 Filed 11/13/20 Page 1 of 5




          Exhibit “A”
                         Case 2:20-cv-05667-JHS Document 1-1 Filed 11/13/20 Page 2 of 5
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2005035619
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 STANLEY GOLDFARB MD                                                          HARRISON A. KALODIMOS MD

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 801 MUIRFIELD ROAD                                                           3874 SCOTT LANE
 BRYN MAWR PA 19010                                                           GIG HARBOR WA 98335


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                          Complaint                 Petition Action                     Notice of Appeal
               1                                     1
                                                                       X Writ of Summons            Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2L - LIBEL, SLANDER, MISREPRESENT

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   MAY 28 2020
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: STANLEY GOLDFARB MD
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 DAVID S. SENOFF                                                             FIRST LAW STRATEGY GROUP LLC
                                                                             121 S BROAD ST
PHONE NUMBER                            FAX NUMBER                           SUITE 300
 (215)258-4700                          (215)258-4777                        PHILADELPHIA PA 19107

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 65278                                                                       dsenoff@firstlawstrategy.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 DAVID SENOFF                                                                Thursday, May 28, 2020, 08:29 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
           Case 2:20-cv-05667-JHS Document 1-1 Filed 11/13/20 Page 3 of 5



DAVID S. SENOFF, ESQ. (NO. 65278)                                      Filed and Attested by the
HILLARY B. WEINSTEIN, ESQ. (NO. 209533)                               Office of Judicial Records
FIRST LAW STRATEGY GROUP, LLC                                             28 MAY 2020 08:29 pm
121 S. BROAD STREET, SUITE 300                                                A. SILIGRINI
PHILADELPHIA, PA 19107
PHONE: (215) 258-4700
FAX: (215) 258-4777
DSENOFF@FIRSTLAWSTRATEGY.COM
HWEINSTEIN@FIRSTLAWSTRATEGY.COM                 ATTORNEYS FOR PLAINTIFF

STANLEY GOLDFARB, M.D.                      :
801 MUIRFIELD ROAD                          :      COURT OF COMMON PLEAS
BRYN MAWR, PA 19010-0000                    :      PHILADELPHIA COUNTY
                                            :
                      PLAINTIFF,            :
      V.                                    :      MAY TERM, 2020
                                            :      NO.
HARRISON A. KALODIMOS, M.D.                 :
3874 SCOTT LANE                             :
GIG HARBOR, WA 98335-7170                   :
                                            :
                      DEFENDANT.            :

                          PRAECIPE FOR WRIT OF SUMMONS

TO THE OFFICE OF JUDICIAL RECORDS:

      Kindly issue a Writ of Summons in the above-captioned civil action.


                                            FIRST LAW STRATEGY GROUP, LLC



                                    BY:
                                            DAVID S. SENOFF, ESQUIRE
                                            HILLARY B. WEINSTEIN, ESQUIRE
                                            121 S. BROAD STREET, SUITE 300
                                            PHILADELPHIA, PA 19107
                                            DSENOFF@FIRSTLAWSTRATEGY.COM
                                            HWEINSTEIN@FIRSTLAWSTRATEGY.COM
                                            PHONE: (215) 258-4700
                                            FAX: (215) 258-4777
DATED: MAY 28, 2020




                                                                                    Case ID: 200501785
                             Case 2:20-cv-05667-JHS Document 1-1 Filed 11/13/20 Page 4 of 5                      Summons
                                                                                                                  Citacion

                                           Commonwealth of Pennsylvania
                                                COUNTY OF PHILADELPHIA
           Stanley Goldfarb, MD
           801 Muirfield Road
           Bryn Mawr, PA 19010
                                                             :       COURT OF COMMON PLEAS
          Plaintiff                                          :
                                                             :       May             Term, 20 20
                                                             :
                             vs.                             :
          Harrison A. Kalodimos, MD                          :       No.
          3874 Scott Lane                                    :
          Gig Harbor, WA 98335-7170                          :
          Defendant



              To 1

              Harrison A. Kalodimos, MD
              3874 Scott Lane

              Gig Harbor, WA 98335-7170



                                                 Writ of Summons

              You are notified that the Plaintiff 2
              Usted esta avisado que el demandante
              Stanley Goldfarb, MD




              Has (have) commenced an action against you.
              Ha (han) iniciado una accion en contra suya.




                                                             ERIC FEDER
                                                             Director, Office of Judicial Records


                                                             By:
                                                                                                      200501785
                                                                                                    28 MAY 2020 08:29 pm
                                                                                                          A. SILIGRINI
                                                             Date:

10-208 (Rev. 6/14

          1
              Name(s) of Defendant(s)                                                                      Case ID: 200501785
          2
              Name(s) of Plaintiff(s)
Case 2:20-cv-05667-JHS Document 1-1 Filed 11/13/20 Page 5 of 5




     Court of Common Pleas




                                                                            SUMMONS
                             Term, 20




                                                          vs.
                                        No.




                                                                Defendant
                                              Plaintiff




                                                                                      Case ID: 200501785
